         Case 1:19-cv-02514-KBJ Document 2-4 Filed 08/20/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 BRIAN J. KAREM,

        Plaintiff,

 v.

 DONALD J. TRUMP, in his official capacity as               Case No.
 President of the United States and in his individual
 capacity; and STEPHANIE GRISHAM, in her
 official capacity as White House Press Secretary and
 in her individual capacity,

        Defendants.


                                    [PROPOSED] ORDER

      Upon consideration of Plaintiff’s Motion for a Temporary Restraining Order and the

Memorandum of Law, declarations, and materials filed in support thereof, it is hereby

       ORDERED that Plaintiff’s Motion for a Temporary Restraining Order is GRANTED.

Defendants shall immediately rescind the suspension of Plaintiff Karem’s White House hard pass

and restore the pass to him pending resolution of Plaintiffs’ Motion for a Preliminary Injunction.

       SO ORDERED this ___ day of ______ 2019.

                                                      _____________________________
                                                        United States District Judge
